NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                 Submitted February 11, 2009
                                  Decided February 11, 2009

                                             Before

                              RICHARD A. POSNER, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 08‐3391

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 07 CR 527 ‐ 1
DAVID JACOBS, 
     Defendant‐Appellant.                             Ronald A. Guzmán,
                                                      Judge. 

                                           O R D E R

        In 2008 David Jacobs pleaded guilty to disposing of hazardous waste without a
permit and embezzling funds from an employee benefit plan.  See 18 U.S.C. § 664; 42
U.S.C. § 6928(d)(2)(A).  The district court sentenced him to concurrent terms of 46 months’
imprisonment.  Jacobs filed a notice of appeal, but his appointed counsel now moves to
withdraw on the ground that he cannot find a nonfrivolous basis for appeal.  See Anders v.
California, 386 U.S. 738 (1967).  Jacobs declined our invitation to comment on counsel’s
motion, see Cir. R. 51(b), and therefore our review is limited to the potential issue raised by
counsel in his supporting brief, see United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 08‐3391                                                                             Page 2

       Counsel does not explore whether Jacobs could argue that his guilty plea was not
knowing and voluntary.  That omission is appropriate, however, given that Jacobs has not
indicated that he wishes to withdraw his plea.  See United States v. Knox, 287 F.3d 667, 670‐71
(7th Cir. 2002).

        The sole issue that counsel considers is whether Jacobs could challenge the
reasonableness of his sentence.  But sentences within the correctly calculated guidelines
range are presumptively reasonable on appeal.  See Rita v. United States, 127 S.Ct. 2456,
2462‐65 (2007); United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).  The only other
requirement for a district court looking to impose a sentence within the advisory guidelines
range is some meaningful consideration of the sentencing factors found in 18
U.S.C. § 3553(a).  See United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006).  Here, as
counsel notes, the district court correctly calculated the guidelines range, considered
the § 3553(a) factors, and sentenced Jacobs at the middle of the advisory guidelines range of
41 to 51 months.  The court noted the seriousness of both of Jacobs’s offenses, observing,
moreover, that “this was not a one‐time occurrence.”  The court also emphasized the need to
deter corporate officers from misappropriating employee funds.  That is explanation
enough, and any argument to the contrary would be frivolous.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.